Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Neb Group of Arizona LLC,
(Supplier No.: 5340910002; NPI 1871551903),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-705
Decision No. CR2970

Date: October 25, 2013

DECISION

The Medicare enrollment and billing privileges of Petitioner, Neb Group of Arizona
LLC, are revoked pursuant to 42 C.F.R. §§ 424.57(d) and 424.535(a)(5)(ii),! effective
December 4, 2012.

I. Background

The Supplier Audit and Compliance Unit (SACU) of the National Supplier
Clearinghouse, operated by Palmetto GBA (Palmetto), a Medicare contractor, notified

' References are to the 2012 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.

> ‘The National Supplier Clearinghouse is the contractor responsible for enrollment and
re-enrollment of Durable Medical Equipment, Orthotics, Prosthetics, and Supplies
(DMEPOS) suppliers. 42 C.F.R. § 424.57(a).
Petitioner by letter dated January 4, 2013, that Petitioner’s DMEPOS supplier number*
was revoked effective December 4, 2012. Palmetto advised Petitioner that its DMEPOS
supplier number was revoked pursuant to 42 C.F.R. § 424.535(a)(1) and (5)(ii) based on
noncompliance with supplier standard 42 C.F.R. § 424.57(c)(7). Palmetto advised
Petitioner that, pursuant to 42 C.F.R. § 424.535(g), the effective date of revocation was
December 4, 2012, the date on which CMS determined that Petitioner’s practice location
was not operational. Palmetto advised Petitioner that it was subject to a two year ban on
re-enrollment pursuant to 42 C.F.R. § 424.535(c). Palmetto further advised Petitioner
that it could request reconsideration of the revocation. CMS Exhibit (CMS Ex.) | at 30-
35, 63-65.

Petitioner requested reconsideration on February 15, 2013.* CMS Ex. | at 37. The
reconsideration decision dated March 22, 2013, upheld the revocation of Petitioner’s
billing privileges. The Medicare hearing officer concluded that Petitioner failed to show
compliance with Supplier Standard 7 (42 C.F.R. § 424.57(c)(7)). CMS Ex. 1 at 1-5.

Petitioner timely filed a request for a hearing before an administrative law judge (ALJ) o
April 29, 2013, and included evidence related to its CAP. On May 7, 2013, the case was
assigned to me for hearing and decision and an Acknowledgement and Prehearing Order
(Prehearing Order) was issued at my direction. CMS filed a combined prehearing brief
and motion for summary judgment (CMS Br.) with CMS Exs. | and 2 on June 6, 2013.
Petitioner filed a responsive pleading (P. Br.) with no exhibits on July 13, 2013. CMS
advised me by letter dated August 5, 2013, that it waived filing a reply brief. Petitioner

5

> Palmetto referred to revocation of Petitioner's “supplier number,” also known as a
“billing number,” but it is the revocation of Petitioner’s billing privileges associated with
its billing or supplier number that is at issue. A DMEPOS supplier must have a supplier
number, which conveys billing privileges, in order to be paid by Medicare for the
delivery of a Medicare-covered item to a Medicare eligible beneficiary. 42 C.F.R. §
424.57(b)(2). Revocation of a DMEPOS supplier’s billing or supplier number is
revocation of the supplier’s billing privileges and ends the supplier’s participation in
Medicare until such time as the supplier can again qualify to participate. 42 C.F.R. §§
424.57(d); 424.502; 424.535(a) and (c).

* Petitioner submitted a Corrective Action Plan (CAP) on January 21, 2013. CMS Ex. 1
at 39-74. Palmetto notified Petitioner by letter dated February 4, 2013, that Petitioner’s
CAP was being returned because Petitioner failed to request reconsideration of the initial
determination to revoke Petitioner’s billing privileges. CMS Ex. | at 38. However, as
discussed hereafter, no right of review is triggered by the rejection or denial of the CAP,
and I have no authority to review the contractor’s actions related to the CAP.

did not object to my consideration of CMS Exs. | and 2 which are admitted and
considered as evidence. Evidence submitted by Petitioner with its request for hearing
related to its CAP is not admitted and considered as evidence, as it is not relevant to any
issue that I may decide or duplicates and is cumulative of CMS evidence.

IL. Discussion
A. Statutory and Regulatory Program Requirements

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors such as
Palmetto. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers.> Act §§ 1835(a) (42 U.S.C. § 1395n(a)),
1842(h)(1) ( 42 U.S.C. § 1395u(h)(1)). Petitioner is a DMEPOS supplier.

The Act requires the Secretary of Health and Human Services (Secretary) to issue
regulations that establish a process for the enrollment in Medicare of providers and
suppliers, including the right to a hearing and judicial review of certain enrollment
determinations such as revocation of enrollment and billing privileges. Act § 1866(j)
(42 U.S.C. § 1395ce(j)).

Pursuant to 42 C.F.R. §§ 424.57 and 424.505, a DMEPOS supplier such as Petitioner
must be enrolled in the Medicare program to be reimbursed for DME or POS sold or
rented to Medicare beneficiaries. Participation in Medicare imposes obligations upon a
supplier. Suppliers must submit complete, accurate and truthful responses to all
information requested in the enrollment application. 42 C.F.R. § 424.510(d)(2).

> A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) (42 U.S.C.

§ 1395f(g)) and 1835(e) (42 U.S.C. § 1395n(e)) of the Act. Act § 1861(u) (42 U.S.C.

§ 1395x(u)). The distinction between providers and suppliers is important because they
are treated differently under the Act for some purposes. A DMEPOS supplier generally
sells or rents durable medical equipment (DME), prosthetics orthotics, or supplies (POS)
as defined by section 1861(n) of the Act. 42 C.F.R. § 424.57(a).
Pursuant to 42 C.F.R. §§ 424.502 and 424.510(d)(3), a supplier’s application to enroll in
Medicare must be signed by an authorized official, i.e., one with authority to bind the
provider or supplier both legally and financially. The regulation provides that the
signature attests to the accuracy of information provided in the application. The signature
also attests to the fact that the provider or supplier is aware of and abides by all
applicable statutes, regulations, and program instructions. 42 C.F.R. § 424.510(d)(3).
DMEPOS suppliers have additional conditions imposed by 42 C.F.R. § 424.54(b) to be
eligible for payment from Medicare for DMEPOS provided to Medicare-eligible
beneficiaries: (1) the supplier must have submitted a completed application and
enrollment form for each separate physical location it uses to furnish DMEPOS, except
those used solely as warehouses or repair facilities; (2) the DMEPOS item for which
reimbursement is sought must have been furnished to the Medicare beneficiary on or
after the date CMS granted the supplier billing privileges as reflected by the supplier
number, with one supplier number issued for each of the supplier’s locations; (3) billing
privileges must not have been revoked and the supplier not excluded from Medicare
during the period when the DMEPOS item was furnished; (4) the supplier has a state
issued license to dispense drugs if the DMEPOS requires administration of a drug; and
(5) the supplier provides CMS all information and documents necessary to process the
claim. A DMEPOS supplier must also meet at the time of application and continue to
meet thereafter the 30 supplier certification standards established by 42 C.F.R.

§ 424.57(c). Once enrolled, the supplier receives billing privileges and is issued the
billing or supplier number that is required to receive payment for DMEPOS furnished to
a Medicare beneficiary. There is no issue in this case that Petitioner was enrolled in
Medicare as a DMEPOS supplier.

The Secretary has delegated authority to CMS or its Medicare contractor to revoke an
enrolled provider or supplier’s Medicare enrollment and billing privileges and any
provider or supplier agreement for any of the reasons listed in 42 C.F.R. § 424.535.
Noncompliance with enrollment requirements, such as those established by 42 C.F.R.

§ 424.57 for DMEPOS suppliers, is a basis for revocation of billing privileges and
enrollment in Medicare. 42 C.F.R. § 424.535(a)(1). Revocation is also authorized when
CMS determines, based on an on-site review, that a provider or supplier is no longer
operational to furnish Medicare covered items or services or is not meeting Medicare
enrollment requirements. 42 C.F.R. § 424.535(a)(5).

A provider or supplier that has been denied enrollment or whose enrollment and billing
privileges have been revoked has a right to request a hearing by an ALJ and further
review by the Departmental Appeals Board (Board). 42 C.F.R. §§ 424.545, 498.3(b)(17),
498.5. A hearing on the record, also known as an oral hearing, is required under the Act.
Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-751 (6th Cir. 2004). The
provider or supplier bears the burden to demonstrate that it meets enrollment
requirements with documents and records. 42 C.F.R. § 424.545(c).
B. Issues
Whether summary judgment is appropriate; and

Whether there was a basis for revocation of Petitioner’s billing privileges and
enrollment in Medicare.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment is appropriate.

A provider or supplier denied enrollment in Medicare or whose enrollment has been
revoked has a right to a hearing and judicial review pursuant to section 1866(h)(1) and (j)
of the Act and 42 C.F.R. §§ 424.454(a), 498.3(b)(1), (5), (6), (8), (15), (17), 498.5. A
hearing on the record, also known as an oral hearing, is required under the Act. Act

§§ 205(b), 1866 (h)(1) and (j); Crestview 373 F.3d at 748-51. A party may waive
appearance at an oral hearing, but must do so affirmatively in writing. 42 C.F.R.

§ 498.66. In this case, Petitioner has not waived the right to oral hearing or otherwise
consented to a decision based only upon the documentary evidence or pleadings.
Accordingly, disposition on the written record alone is not permissible, unless the CMS
motion for summary judgment has merit.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The procedures established by 42 C.F.R. pt. 498 do not include a summary
judgment procedure. However, appellate panels of the Board have long recognized the
availability of summary judgment in cases subject to 42 C.F.R. pt. 498, and the Board’s
interpretative rule has been recognized by the federal courts. See, e.g., Crestview, 373
F.3d at 749-50. Furthermore, a summary judgment procedure was adopted as a matter of
judicial economy within my authority to regulate the course of the proceedings and made
available to the parties in the litigation of this case by my Prehearing Order.

Summary judgment is appropriate and no hearing is required where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party must prevail as a matter
of law even if all disputed facts are resolved in favor of the party against whom the
motion is made. The Board follows the general approach of the federal courts in
evaluating whether or not summary judgment in lieu of a hearing is appropriate. The
movant bears the initial burden of demonstrating that there are no genuine issues of
material fact for trial and that the movant is entitled to judgment as a matter of law.
When confronted with a properly supported motion for summary judgment, the
nonmoving party “may not rest upon the mere allegations or denials of his pleading, but
... must set forth specific facts showing that there is a genuine issue for trial.” Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quoting First Nat’l Bank of Az. v. Cities
Serv. Co., 391 U.S. 253, 249 (1968)); see also Fed. R. Civ. P. 56(c); Venetian Gardens,
DAB No. 2286, at 10-11 (2009); //. Knights Templar Home, DAB No. 2274, at 3-4
(2009); Garden City Med. Clinic, DAB No. 1763 (2001), Everett Rehab. & Med. Ctr.,
DAB No. 1628, at 3 (1997) (in-person hearing required where nonmovant shows there
are material facts in dispute that require testimony); Big Bend Hosp. Corp., d/b/a Big
Bend Hosp. Ctr., DAB No. 1814, at 13 (2002) (in some cases, any factual issue is
resolved on the face of the written record because the proffered testimony, even if
accepted as true, would not make a difference).

In opposing a motion for summary judgment, the nonmovant bears the burden of showing
that there are material facts that are disputed either affecting the movant’s prima facie
case or that might establish a defense. It is insufficient for the nonmovant to rely upon
mere allegations or denials to defeat the motion and proceed to hearing. The nonmovant
must, by affidavits or other evidence that sets forth specific facts, show that there is a
genuine issue for trial. If the nonmovant cannot show by some credible evidence that
there exists some genuine issue for trial, then summary judgment is appropriate and the
movant prevails as a matter of law. Anderson, 477 U.S. at 247. A test for whether an
issue is regarded as genuine is if “the evidence [as to that issue] is such that a reasonable
jury could return a verdict for the nonmoving party.” Jd. at 248. In evaluating whether
there is a genuine issue as to a material fact, an ALJ must view the facts and the
inferences to be drawn from the facts in the light most favorable to the nonmoving party.
Pollock v. Am. Tel. & Tel. Long Lines, 794 F.2d 860, 864 (3rd Cir. 1986).

The standard for deciding a case on summary judgment, and an ALJ’s decision-making in
deciding a summary judgment motion, differs from resolving a case after a hearing. On
summary judgment, the ALJ does not make credibility determinations, weigh the
evidence, or decide which inferences to draw from the evidence, as would be done when
finding facts after a hearing on the record. Rather, on summary judgment, the ALJ
construes the evidence in a light most favorable to the non-movant and avoids deciding
which version of the facts is more likely true. Holy Cross Vill. at Notre Dame, Inc., DAB
No. 2291, at 5 (2009). The Board also has recognized that on summary judgment it is
appropriate for the ALJ to consider whether a rational trier of fact could find that a
party’s evidence, i.e., the movant’s evidence, would be sufficient to meet that party’s
evidentiary burden. Dumas Nursing & Rehab., L.P., DAB No. 2347, at 5 (2010); Zi.
Knights Templar Home, DAB No. 2274, at 8.

In deciding that summary judgment is appropriate in this case, I note that Petitioner
offered no affidavit or declaration in support of its response to CMS’s motion for
summary judgment. Nor did Petitioner challenge the sufficiency of the investigator’s
declaration (CMS Ex. 1, at 20) and CMS’s other evidence. In fact, Petitioner admitted in
its response to the CMS motion that it was not in compliance with the Medicare
requirements during the two site-visits. P. Br. at 1. I conclude, as discussed hereafter,
that there is no dispute as to any material fact in this case that requires a trial. The issues
in this case that require resolution are issues of law related to the interpretation and
application of the regulations that govern enrollment and billing privileges in the
Medicare program and application of the law to the undisputed facts of this case. The
issues in this case must be resolved against Petitioner as a matter of law as discussed
hereafter. Accordingly, I conclude summary judgment is appropriate and the decision on
summary judgment is dispositive of all issues in this case obviating the need for a
hearing.

2. There is a basis for revocation of Petitioner’s billing privileges
pursuant to 42 C.F.R. § 424.57(d) for noncompliance with 42 C.F.R.
§ 424.57(c)(7) (Supplier Standard 7).

3. There is a basis for revocation of Petitioner’s billing privileges
pursuant to 42 C.F.R. § 424.535(a)(5).

a. Facts

The facts are undisputed. On Monday, December 3, 2012, at approximately 9:10 a.m., a
SACU inspector attempted to conduct an unannounced site inspection at Petitioner’s
facility located at 8260 E. Raintree Dr., Suite 119, Scottsdale, Arizona 85260-2516.
CMS Ex. 1, at 15. The attempt was made during Petitioner’s posted hours of operation,
which were Monday through Wednesday, 9:00 a.m. to 5:00 p.m., Thursdays, 9:00 a.m. to
3:00 p.m., and closed Fridays and Saturdays. CMS Ex. | at 16. The inspector found that
she could not enter Petitioner premises. The inspector concluded that no one was at the
premises. CMS Ex. 1, at 20. On the entrance door was a sign stating:

Just Stepped Out
Be Back Soon!

If you need immediate attention

® The regulation uses the phrase “application certification standards” rather than
“supplier standards.” 42 C.F.R. § 424.57(c). CMS uses the phrase “supplier standards”
in its Medicare Program Integrity Manual, CMS pub. 100-08, § 15.24.9 (rev. 463, May
17, 2013). “Supplier Standard” as used in this decision refers to the 30 standards listed in
42 CFR. § 424.57(c).
please call 480.595.7272 ext.8 and
someone will be able to help you.

CMS Ex. | at 20, 25, 28.

On Tuesday, December 4, 2012, at approximately 1:44 p.m., the SACU inspector made a
second attempt to enter Petitioner’s premises. She noticed that the same sign she
observed on December 3 was posted on the door. The inspector took date-stamped
photographs on both days of both the front door and the posted hours of operation with
the posted out-of-office sign. CMS Ex. | at 20, 25, 28.

Palmetto notified Petitioner that its billing privileges were revoked by letter dated
January 4, 2013.

b. Analysis

CMS argues that revocation is appropriate in this case on two grounds: (1) Petitioner was
not in compliance with the supplier standards established by 42 C.F.R. § 424.57(c); and
(2) Petitioner was not incompliance with the Medicare enrollment requirement
established by 42 C.F.R. § 424.535(a)(5)(ii). CMS Br. at 2.

Supplier Standard 7 requires that a DMEPOS supplier maintain a physical facility that,
among other things, is accessible and staffed during posted hours of operation. 42 C.F.R.
§ 424.57(c)(7)(i)(C). Pursuant to 42 C.F.R. § 424.57(d), CMS is required to revoke a
DMEPOS supplier’s billing privileges if the supplier is found not to meet the standards
established by 42 C.F.R. § 424.57(b) or (c). The regulation provides that the revocation
is effective 15 days after the supplier is sent notice of the revocation.’ The language of
the regulation indicates that revocation is mandatory when there is noncompliance with
the supplier standards and there is no requirement that the supplier be given the
opportunity to submit a CAP.

Pursuant to 42 C.F.R. § 424.535(a)(5), CMS may revoke a supplier’s billing privileges if
CMS determines that the supplier is no longer operational to furnish Medicare covered
items or services, or has failed to satisfy any or all of the Medicare enrollment
requirements. 42 C.F.R. § 424.535(a)(5)(ii). The regulation requires that a supplier or

7 The regulation states that “[t]he revocation is effective 15 days after the entity is sent
notice of the revocation, as specified in § 405.875 of this subchapter.” There is, however,
no 42 C.F.R. § 405.875 and the regulatory reference is ignored. The requirements for
notice of an initial determination are set forth at 42 C.F.R. § 498.20 and for a
reconsideration determination at 42 C.F.R. § 498.25.
provider be given an opportunity to correct the deficient compliance before a final
determination to revoke billing privileges, except when the basis for revocation is 42
C.F.R. § 424.535(a)(2), (a)(3), or (a)(5), which provide generally as follows: (a)(2) the
provider or supplier or certain specified officers, owners, or employees are excluded,
debarred or suspended from participating in Medicare, Medicaid, or other federal health
care programs; (a)(3) the owner or the provider or supplier has a felony conviction within
a specified period; or (a)(5) based upon an on-site review, CMS determines that a
provider or supplier is no longer operational to furnish Medicare covered items and
services, or has failed to meet Medicare enrollment requirements, or has failed to furnish
Medicare covered items or services as required by law, which is the provision applicable
in this case. 42 C.F.R. § 424.535(a)(1).

The effective date of revocation of billing privileges of suppliers and providers
established by 42 C.F.R. § 424.535(g) is different from the effective date of revocation
for DMEPOS suppliers under 42 C.F.R. § 424.57(d). Generally, revocation is effective
30 days after CMS or the contractor mails the notice of revocation except in those
instances specified by 42 C.F.R. § 424.535(a)(2), (a)(3), and (a)(5). In the case of 42
C.F.R. § 424.535(a)(5), the revocation is effective the date the supplier is no longer
operational as determined by CMS.

The parties were advised by my Prehearing Order § LIC that the issue before me is:

Whether Petitioner met the requirements for participation in
Medicare when the reconsideration decision was made. 73
Fed. Reg. 36,448, 36,452 (June 27, 2008).

The formulation of the issue is based on the discussion in the Federal Register of the
scope of review available to a provider or supplier whose Medicare enrollment is denied
or revoked. The pertinent discussion is as follows:

When a Medicare contractor makes an adverse enrollment
determination (for example, enrollment denial or revocation
of billing privileges), providers and suppliers are afforded
appeal rights. However, these appeal rights are limited to
provider or supplier eligibility at the time the Medicare
contractor made the adverse determination. Thus, if a
Medicare contractor determines that a provider or supplier
does not meet State licensure requirements on June 1, 2007, it
is the provider’s responsibility to demonstrate during the
appeals process that State licensure requirements were met on
June 1, 2007. Conversely, if a provider only can demonstrate
that State licensure requirements were met on a later date;
such as, August 16, 2007, we believe that the contractor made

the correct determination, and that the provider or supplier
may reapply for Medicare billing privileges. Accordingly, a
provider or supplier is required to furnish the evidence that
demonstrates that the Medicare contractor made an error at
the time an adverse determination was made, not that the
provider or supplier is now in compliance. Thus, we believe
that it is essential that providers and suppliers submit
documentation that supports their eligibility to participate in
the Medicare program during the reconsideration step of the
provider enrollment appeals process. This will allow a
hearing officer to review and make a decision using all
applicable facts. Moreover, the early presentation of
evidence will help to ensure an efficient and effective
administrative appeals process.

Id. (emphasis added). This regulatory history could be interpreted to mean that a
provider or supplier must show that it was in compliance with enrollment requirements as
of the date of the initial determination by CMS or its contractor. But such specific
language was not used by the drafters. Rather, the language chosen by the drafters refers
to “the adverse determination.” In this case the Medicare contractor, Palmetto, issued
both an adverse initial determination and an adverse reconsideration determination. CMS
Ex. | at 1-5, 30-35, 63-65. The Federal Register discussion does not specify which
adverse Medicare contractor decision should be the focus at hearing. It may also be
argued that the focal point of a hearing should be the effective date of the revocation
rather than the initial determination date. The example cited by the drafters focuses on
the date of the revocation, i.e., the date on which a supplier no longer met state licensure
requirements, which would necessarily be a date prior to any adverse determination by
CMS or its contractor. The regulation specifically lists several grounds for revocation,
such as license suspension or revocation, conviction of a felony, or ceasing operations,
when the date of revocation may be earlier than the date of the initial determination.

42 C.F.R. § 424.535(g). In this case, the effective date of revocation is the date on which
Petitioner was found to be closed or not operational and not the date of either the adverse
initial or reconsideration determinations.

I conclude based on my review of the regulations and the regulatory history, that the
regulatory history is incorrect in stating that “appeal rights are limited to provider or
supplier eligibility at the time the Medicare contractor made the adverse determination.”
What is really at issue in this case is whether or not there was a basis for revocation of
Petitioner’s billing privileges on the effective date of the revocation. A related issue in
this case is whether or not the effective date was determined consistent with the
regulations. There is no challenge to the adequacy of the notice in this case and no
assertion the notice failed to satisfy 42 C.F.R. § 498.20.
The undisputed facts in this case establish that Petitioner’s practice location was not open
and available to the public, or for the SACU inspector to conduct an inspection, on either
December 3 or 4, 2012, during posted office hours. Petitioner concedes in its brief that
its office was not open when the SACU inspector attempted to inspect Petitioner’s
facility on December 3, 2012 and again on December 4, 2012; and that it was not in
compliance with Supplier Standard 7 on those dates. P. Br. at 1. Accordingly, I conclude
that CMS has made a prima facie showing that Petitioner was not in compliance with
Supplier Standard 7, specifically 42 C.F.R. § 424.57(c)(7)(i)(C), because it is admitted
and undisputed that the Petitioner’s practice location was not accessible and staffed
during posted hours of operation. Petitioner has not rebutted the prima facie showing or
presented an affirmative defense. Section 424.57(d) of Title 42 provides that “CMS will
revoke” the billing privileges of a supplier that is found not to meet the standards
established by 42 C.F.R. § 424.57(c). Thus, CMS has no discretion not to revoke
Petitioner’s billing privileges because there is an admitted violation of 42 C.F.R.

§ 424.57(c)(7)(i)(C).

Pursuant to 42 C.F.R. § 424.57(d), the effective date of the revocation based on the
failure to comply with 42 C.F.R. § 424.57(c)(7)(i)(C) would be 15 days after notice of the
revocation, i.e., approximately January 19, 2013. However, in this case CMS revoked
Petitioner’s billing privileges effective December 4, 2012, which would be an effective
date authorized by 42 C.F.R. § 424.535(g) under the limited circumstances specified by
that regulation. Therefore, it is necessary to consider whether there was a basis for CMS
to conclude that Petitioner was not operational as of December 4, 2012.

Operational means the provider or supplier has a qualified
physical practice location, is open to the public for the
purpose of providing health care related services, is prepared
to submit valid Medicare claims, and is properly staffed,
equipped, and stocked (as applicable, based on the type of
facility or organization, provider or supplier specialty, or the
services or items being rendered), to furnish these items or
services.

42 C.F.R. § 424.502 (emphasis in original). Again, there is no dispute that the SACU
investigator found on December 3 and 4, 2012, that Petitioner’s practice location was not
opened during posted hours of operation. Accordingly, CMS had a legitimate basis to
determine that Petitioner was not operational within the meaning of 42 C.F.R. § 424.502
as of December 4, 2012, and there is a basis for revocation pursuant to 42 C.F.R.

§ 424.535(a)(5)(ii). Although Petitioner has argued that it implemented a CAP, and there
is evidence that it did so, Petitioner has not presented evidence to permit me to determine
when Petitioner was last operational prior to or after the times the surveyor visited on
December 3 and 4, 2012. I conclude that Petitioner has not met its burden to rebut the
prima facie case of a basis for revocation by showing that it was operational.

Accordingly, I conclude that CMS and Palmetto had legitimate bases to revoke
Petitioner’s billing privileges and participation in Medicare as a DMEPOS supplier based
on a violation of both 42 C.F.R. §§ 424.57(c)(7)(i)(C) and 424.535(a)(5)(ii). also
conclude that revocation effective December 4, 2012, was correctly determined pursuant
to 42 C.F.R. § 424.535(g), as there was a proper basis for revocation pursuant to 42
CFR. § 424.535(a)(5)(ii).

4. There is no regulatory requirement that a supplier be granted an
opportunity to submit a CAP or correct deficient compliance prior to
revocation pursuant to 42 C.F.R. § 424.57(d).

5. Petitioner had no right to review of the contractor’s rejection or
denial of Petitioner’s CAP and I have no authority to grant such
review.

6. Ihave no authority to grant equitable relief.

Petitioner argues in its request for hearing and brief, and there is evidence, that Petitioner
created and implemented a CAP. In this case, the CAP has no impact on the decision.

Pursuant to 42 C.F.R. § 424.57(d), CMS is required to revoke a DMEPOS supplier’s
billing privileges if the supplier is found not to meet the standards established by 42
C.F.R. § 424.57(b) or (c). The language of the regulations indicates that revocation is
mandatory when there is noncompliance with the supplier standards and there is no
requirement that the supplier be given the opportunity to submit a CAP. When
revocation is pursuant to 42 C.F.R. § 424.535(a)(5), the regulations specify that a
provider or supplier need not be given an opportunity to correct deficient compliance
prior to the final determination to revoke billing privileges. 42 C.F.R. § 424.535(a)(1).
The Board has also determined in prior cases that no right to ALJ or Board review is
triggered by the rejection or denial of a CAP. DMS Imaging, Inc., DAB No. 2313, at 7-
10 (2010) citing 72 Fed. Reg. 9,479, at 9,483 (March 2, 2007) (carrier’s refusal to
reinstate billing privileges based on the submission of a CAP is not an initial
determination subject to ALJ review) and 73 Fed. Reg. 36,448, at 36,452 (June 27, 2008).
Finally, neither an ALJ nor the Board have the authority to grant equitable relief but are
limited to determining whether or not CMS had a legal basis to revoke a provider’s or
supplier’s billing privileges. Letania Bussell, M.D., DAB No. 2196, at 12-13 (2008).
Therefore, Petitioner’s request for probationary status and consideration of extenuating
circumstances (P. Br. at 1-2), may not be granted.

II. Conclusion

For the foregoing reasons, Petitioner’s Medicare enrollment and billing privileges were
properly revoked effective December 4, 2012, due to noncompliance with 42 C.F.R.
§§ 424.57(c)(7)(i)(C) and 424.535(a)(5)(ii).

/s/
Keith W. Sickendick
Administrative Law Judge

